Citation Nr: 0516518	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-01 086	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the low back.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




REMAND

The veteran served on active duty from January 1952 to 
October 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from October 2001, 
February 2002, and June 2002 rating decisions by the RO.

In this case, the veteran claims that he injured his low back 
during service while working on the side of a ship.  He 
asserts that a friend, in an attempt to play a practical 
joke, allowed the rigging on which the veteran worked to slip 
about 6 feet.  He contends that the fall caused him to injure 
his back, which in turn caused chronic problems thereafter.  

The veteran has submitted a statement from the friend who 
allowed the rigging to slip, in which the friend confirms the 
incident as claimed by the veteran.  In November 2001, the 
veteran's treating physician at Iron Mountain VA medical 
center prepared a clinical record wherein the physician 
reported that he had read the witness statement and was aware 
of the veteran's clinical course after the in-service fall.  
The physician opined that it was as likely as not that the 
veteran's low back disability was caused by the in-service 
fall.  However, this physician does not account for the 
remainder of the record that shows no documented back 
complaints or problems until after the veteran sustained 
post-service back injuries in 1961 and 1983.  Additionally, a 
probation officer's 1954 report shows that the veteran and 
the friend who has provided more recent corroboration of the 
veteran's in-service fall had provided varying versions of a 
story that caused the probation officer to question their 
credibility.  The absence of medical evidence showing any 
back problem until years after service and the probation 
officer's report combine to raise questions about the 
accuracy of the premise on which the VA physician's opinion 
was based.  Consequently, in order to obtain more definitive 
medical opinion evidence based on the entire record, the 
Board finds that a remand is required.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
should be asked to review the entire 
record, including the lay statements of 
record, the service medical and personnel 
records, and medical evidence prepared 
since the veteran's separation from 
service.  The examiner should be asked to 
provide an opinion as to the medical 
probabilities that disc disease of the 
low back is attributable to the veteran's 
period of military service.  The bases 
for the opinion should be explained in 
detail.  

2.  Thereafter, the RO should re-
adjudicate the service connection issue 
on appeal.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  The veteran and 
his representative should be given 
opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

